Drawings

The drawings were received on May 3, 2021.  These drawings are acceptable.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Steven Hoffberg during a telephone interview on May 3, 2021.
The application has been amended as follows:
      	In the specification:
Paragraph 0064, lines 4, 6, delete “1101”.

In the claims:
40. (Currently Amended) A method of generating a modified representation of raw multidimensional signals, representing a plurality of separated 
receiving an array of the raw multidimensional signals generated by the magnetic resonance imaging and having a first dimensionality, as an input dataset;
determining Euclidean distances between elements within the array, based on [[a]] the first dimensionality of the received input dataset and a respective position of a respective element within the array;
linearizing spatial indices of the array to produce a linearized array of points having a second dimensionality;
for each respective point of the linearized array of points, using at least one
automated processor;
based on the determined Euclidean distances of [[the]] each respective 
point to other points of the linearized array of points, generating reconstruction weights for reconstructing the linearized array of points, using local linear embedding, at a minimized cost of reconstruction, wherein the linearized array of points are from spatial neighbors of [[the]] each respective point 
the spatial neighbors being selected based on the Euclidean distances
and constrained to maintain spatial neighbor relationships;
storing the reconstruction weights in an output matrix having reduced
dimensionality with respect to the raw multidimensional signals;
constructing modified signals having unit covariance from the stored 
reconstruction weights; and
producing a magnetic resonance image comprising the magnetic


48.    (Currently Amended)    A non-transitory computer readable medium embodying instructions executable on an automated processor of a computing system for generating a modified representation of raw multidimensional signals representing a plurality of separated nonlinear manifolds captured from a physical space by magnetic resonance imaging, and representing magnetic resonance image voxels, the computer program comprising:
computer program code for receiving an array of the raw multidimensional signals representing the magnetic resonance image voxels generated by the magnetic resonance imaging and having a first dimensionality, as an input dataset;
computer program code for determining Euclidean distances between data points within the array, based on [[a]] the first dimensionality of the received input dataset and a respective position of a respective element within the array;
computer program code for linearizing spatial indices of the array to produce a linearized array of points having a second dimensionality; and
computer program code for, for each respective point of the linearized array of points:
based on the Euclidean distances of [[the]] each respective point to other 
points of the linearized array of points, generating reconstruction weights for reconstructing the linearized array of points, using local linear embedding, at a minimized cost of reconstruction, wherein the linearized array of points are from spatial neighbors of [[the]] each respective point the spatial neighbors being selected based on the Euclidean distances and
constrained to maintain spatial neighbor relationships;
storing the reconstruction weights in an output matrix having reduced 
dimensionality with respect to the raw multidimensional signals;
constructing modified signals having unit covariance from the stored 
reconstruction weights; and
producing a magnetic resonance image comprising the magnetic
resonance image voxels., based on the constructed modified signals

56.    (Previously Presented)  A computing system for generating a modified reconstruction of raw multidimensional signals representing a plurality of separated nonlinear manifolds captured from a physical space by magnetic resonance imaging and representing magnetic resonance image voxels, comprising:
an input port configured to receive an input dataset comprising an array of the raw multidimensional signals representing the magnetic resonance image voxels generated by the magnetic resonance imaging and having a first dimensionality;
a memory;
at least one processor configured therewith to:
receive the input dataset as an array of the raw multidimensional signals 
generated by the magnetic resonance imaging and having [[a]] the first dimensionality;
Euclidean distances between data points
within the array, based on [[a]] the first dimensionality of the received input dataset and a respective position of a respective element within the array;
linearize spatial indices of the array to produce a linearized array of points 
having a second dimensionality;
for each respective point of the linearized array of points:
based on the determined determine Euclidean distances of [[the]] 
each respective point to other points of the linearized array of points, generate reconstruction weights for reconstructing the linearized array of points, using local linear embedding, at a minimized [[a]] cost of reconstruction, wherein the linearized array of points are from spatial neighbors of [[the]] each respective point 
the spatial neighbors being selected based on the Euclidean distances 
and constrained to maintain spatial neighbor relationships;
store the reconstruction weights in an output matrix in the memory
having reduced dimensionality with respect to the raw multidimensional signals;
construct modified signals having unit covariance, from the
reconstruction weights stored in the memory and
produce a magnetic resonance image comprising the magnetic 
resonance image voxels based on the constructed modified signals
an output port configured to communicate the magnetic resonance image.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
	Step 1, the claims fall within one of the statutory categories.
Step 2A, Prong 1, claims 40, 48, and 56 recite an abstract idea of “determine
Euclidean distances between data points within the array, based on the first dimensionality of the received input dataset and a respective position of a respective element within the array” (Mathematical Concept), “linearizing spatial indices of the array to produce a linearized array of points” (Mathematical Concept), “for each respective point of the linearized array of points: based on the determined Euclidean distances of each respective point to other points of the linearized array of points, generate reconstruction weights for reconstructing the linearized array of points, using local linear embedding, at a minimized cost of reconstruction, wherein the linearized array of points are from spatial neighbors of each respective point, selected based on the Euclidean distances and constrained to maintain spatial neighbor relationships” (Mathematical Concept); “constructing modified signals having unit covariance from the reconstruction weights” (Mathematical Concept).
	Step 2A, Prong 2, the abstract idea in the claims is integrated into a practical application of “producing a magnetic resonance image comprising the magnetic
resonance image voxels, based on the constructed modified signals”.
Accordingly, the claims are patent eligible under 35 USC 101.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
	The combination as claimed wherein a computer-implemented method and system comprising generating reconstruction weights for reconstructing the linearized array of points, using local linear embedding, at a minimized cost of reconstruction, wherein the linearized array of points are from spatial neighbors of each respective point, the spatial neighbors being selected based on the Euclidean distances and constrained to maintain spatial neighbor relationships, and constructing modified signals having unit covariance from the stored reconstruction weights (claims 40, 48, 56) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2014/0071347) discloses a method using Locally Linear 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 4, 2021